DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Note
3.	The Office has relied on national phase publication US 2017/0077418 A1 as the English equivalent of WIPO publication WO 2015/135624 A1 (herein referred to as “Stoessel et al.”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, recites that n (in formula (c)) is “”an integer of 1 to 4.”  However, as two of X35-38 must be bonded to *a and *b, the maximum value of n is 2 (i.e., n cannot be an integer of 3 or 4).  Clarification is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	 Claims 1, 2-13, 15-17, and 20-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stoessel et al. (WO 2015/135624 A1).
	Regarding Claims 1, 2, 6-13, 15-17, and 21-23, Stoessel et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein the following layers:  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer (Abstract; [0256], [0329]); 

    PNG
    media_image1.png
    331
    289
    media_image1.png
    Greyscale

(page 4).  Stoessel et al. discloses the following embodiment as host material:

    PNG
    media_image2.png
    237
    299
    media_image2.png
    Greyscale

(page 47) such that Az = substituted triazine ring (with substituent = phenyl) and Cz = formulae (c) and (c1) (with X31-35 = X38 = CH, X36-37 = bonded to *a and *b, Z31 = C(methyl)2, X41-44 = CH, and n = 1).

	Regarding Claim 3-5 and 20, Stoessel et al. discloses another embodiment for the host material:

    PNG
    media_image3.png
    364
    369
    media_image3.png
    Greyscale

(page 48) such that Az = substituted triazine ring (with substituent = phenyl) and Cz = formulae (a) and (a2) (with X31-35 = X37-38 = CH, X41-43 = X45-48 = CH, and Z31 = N(phenyl)).  It is also the position of the Office that S1(M3) > S1(M1) (as recited in Claim 20 by the Applicant) would be inherently met.  Evidence is provided by the fact that the TADF compound as disclosed by Stoessel et al. (on page 4) is identical to the Applicant’s preferred embodiment for the delayed fluorescent first compound (see page 13 of the present national phase publication), in addition to the fact that the host material as disclosed by Stoessel et al. above (on page 48) is merely a positional isomer to the Applicant’s preferred embodiment for the third compound (see page 37 of the present national phase publication) and thus can be expected to have highly similar chemical and physical properties.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (WO 2015/135624 A1).
	Regarding Claim 14, Stoessel et al. discloses the organic electroluminescent (EL) device of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Stoessel et al. discloses the following embodiment as host material (third compound):

    PNG
    media_image3.png
    364
    369
    media_image3.png
    Greyscale

(page 48); such compounds are encompassed by the following formula:

    PNG
    media_image4.png
    126
    130
    media_image4.png
    Greyscale

(Formula (M1a), page 41) where R = aryl or heteroaryl such carbazole groups ([0139]-[0141]).  However, Stoessel et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the nature of the substituent group for Az.  Nevertheless, it would have been obvious to produce such a compound via modification of the host material as disclosed by Stoessel above (on page 48) such that Az comprises a substituted or unsubstituted carbazolyl group as substituent.  The motivation is provided by the fact that the modification merely involves the exchange one group (phenyl) for a functional equivalent (carbazolyl) chosen from a highly finite list (and easily envisioned given Stoessel et al.’s general formula and the scope of R), thus rendering the production predictable with a reasonable expectation of success.

Claims 18 and 19, Stoessel et al. discloses that the emission from the fluorescent compound (second compound) is at 430-650 nm ([0050]); the fluorescent compound “may be any compounds” as used in the prior art, using any base structure ([0055], [0059]).  Stoessel et al. also discloses the following as (a possible) TADF compound:

    PNG
    media_image1.png
    331
    289
    media_image1.png
    Greyscale

(page 4).  However, Stoessel et al. does not explicitly disclose an organic EL device that reads on the specific photophysical limitations as recited by the Applicant.  Nevertheless, it is the position of the Office that such limitations can be easily met via the selection of the appropriate fluorescent compound.  The motivation is provided by the fact that Stoessel et al. teaches the emission wavelength of the fluorescent compound is at 430-650 nm, the lower limit of which can be easily adjusted to 445-480 nm via various tuning methods including choosing the appropriate “base structure.”  It is the position off the Office that such an adjustment of emission energy, in combination with the fact that the TADF compound as disclosed by Stoessel et al. is identical to the Applicant’s preferred embodiment for the delayed fluorescent first compound (see page 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786